The appellant was convicted in the District Court of Willacy County for unlawfully possessing intoxicating liquor, and his punishment assessed at one year in the penitentiary.
The record is before us without any bills of exceptions or objections to the charge of the court, and as presented, leaves but one question for our consideration, and that is the sufficiency of the evidence to warrant the conviction. After a careful consideration of all the evidence adduced upon the trial of this case, we are unable to reach the conclusion that the jury was unauthorized under the facts as presented, in convicting the defendant; and are therefore of the opinion that the judgment of the trial court should be in all things affirmed, and it is accordingly so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals, and approved by the Court. *Page 303